—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 17, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as one of the individuals who perpetrated the armed robbery of the complainant. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt based upon the complainant’s unequivocal identification testimony and upon the fact that the defendant was arrested in possession of the complainant’s wallet and other property. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.